Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 20140270193).

Regarding claim 1, Jones teaches An acoustic transducer, comprising: a support structure (Jones figure 38, connector 107 and figure 4 member 108 which appears to be the housing); an active assembly (Jones figure 38, actuator 104) comprising a base plate supported by the support structure (Jones figure 38, Flexible substrate) and a piezoelectric body supported by the base plate (Jones figure 38, Piezo plates ); and a passive vibrator supported by the support structure and coupled via the support structure to the active assembly (Jones figure 38) so that vibration of the active assembly drives the passive vibrator (Jones figure 38 ; wherein the active assembly and the passive vibrator have the same resonant frequency (Jones ¶0052, “In such an embodiment, the speaker 105 emits acoustic energy at a first range of frequencies. In such an embodiment, the diaphragm 101 emits acoustic energy at a second range of frequencies. The first and second ranges may overlap or even be identical”).

Regarding claims 4 and 13, Jones teaches wherein the passive vibrator comprises a plate (Jones figure 1, diaphragm 101).

Regarding claims 6 and 14, Jones teaches wherein the transducer is elliptical or rectangular (Jones figure 1, the frame/member 108 is rectangular).

Regarding claim 8, Jones teaches wherein the support structure is integral with the base plate and/or the passive vibrator (Jones figure 1).

Regarding claim 10, Jones teaches A method of manufacturing an acoustic transducer, the method comprising: coupling an active assembly (Jones figure 38, actuator 104) comprising a base plate (Jones figure 38, Flexible substrate) and a piezoelectric body (Jones figure 38, Piezo plates ) supported by the base plate to a passive vibrator (Jones figure 38, diaphragm 101)  by a support structure (Jones figure 38, connector 107 and figure 4 member 108 which appears to be the housing), such that vibration of the active assembly drives the passive vibrator (Jones figure 38 and ¶0051, “The coupling of the actuators 104 to the diaphragm 101 is such that movement of the actuators causes the diaphragm to move in a direction transverse to the movement of the actuators”) at a common resonant frequency (Jones ¶0052, “In such an embodiment, the speaker 105 emits acoustic energy at a first range of frequencies. In such an embodiment, the diaphragm 101 emits acoustic energy at a second range of frequencies. The first and second ranges may overlap or even be identical”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Kuroda (US 2008/0218031).

Regarding claims 2 and 11, Jones does not explicitly teach wherein the piezoelectric body is a piezoelectric ceramic body.

Kuroda teaches wherein the piezoelectric body is a piezoelectric ceramic body (Kuroda ¶0079 and figure 1, “element 6 and a second piezoelectric element 7 is bonded to the upper surface of the flexible thin film 5. In this embodiment, each of the piezoelectric elements 6 and 7 is a laminated piezoelectric element obtained by forming piezoelectric ceramic layers made of piezoelectric ceramic”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kuroda to improve the known acoustic transducer of Jones to achieve the predictable result of achieving a higher mechanical Q-factor for the transducer.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Konishi (US 2004/0037441).

Regarding claims 3 and 12, Jones teaches wherein the base plate (Jones ¶0102, “a substrate of the actuator that is produced as an injection molded or cast part out of plastic or metallic material”) and the passive vibrator are of the same metallic composition (Jones ¶0012, “the diaphragm can be prepared from any solid material, such as a plastic, an optical-grade material, glass, a metal,” it would have been obvious 

Konishi teaches the passive vibrator differing in thickness from the base plate (Konishi ¶0046, “diaphragm 30 may have a thickness of 0.05-10 mm”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the diaphragm thickness of Konishi and the same metal composition for the base plate and the passive vibrator to improve the known acoustic transducer of Jones to modify the frequency response of the transducer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Percin (US 2001/0035700).



Percin teaches wherein the transducer is circular (Percin claim 5).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Percin to improve the known acoustic transducer of Jones to achieve the predictable result of improving the compactness of a device.

Regarding claims 7 and 15, Jones in view of Percin teaches wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid (Percin ¶0033).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Baumgartner (US 2004/0100163).

Regarding claim 9, Jones teaches acoustic transducers as claimed in claim 1 however does not explicitly teach a transducer array, comprising: a plurality of acoustic transducers wherein the plurality of acoustic transducers are spaced apart to utilise mutual interaction and thereby increase performance.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Baumgartner to improve the known acoustic transducer of Jones to achieve the predictable result of acquiring a stronger signal by utilizing multiple transducers.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Kuroda (US 2008/0218031) in further view of Konishi (US 2004/0037441).

Regarding claim 16, Jones in view of Kuroda teaches wherein the base plate (Jones ¶0102, “a substrate of the actuator that is produced as an injection molded or cast part out of plastic or metallic material”) and the passive vibrator are of the same metallic composition (Jones ¶0012, “the diaphragm can be prepared from any solid material, such as a plastic, an optical-grade material, glass, a metal,” it would have been obvious to select the same metal composition to adjust the frequency response of the transducer), a thickness from the base plate (Jones ¶0078, “one FR4 substrate with 1 mm thickness”) such that the active assembly and the passive vibrator have a 

Konishi teaches the passive vibrator differing in thickness from the base plate (Konishi ¶0046, “diaphragm 30 may have a thickness of 0.05-10 mm”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the diaphragm thickness of Konishi and the same metal composition for the base plate and the passive vibrator to improve the known acoustic transducer of Jones in view of Kuroda to modify the frequency response of the transducer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Jones in view of Kuroda in further view of Konishi teaches wherein the passive vibrator comprises a plate (Jones figure 1, diaphragm 101).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140270193) in view of Kuroda (US 2008/0218031) in further view of Konishi (US 2004/0037441) in further view of Percin (US 2001/0035700).

Regarding claims 18 and 20, Jones in view of Kuroda in further view of Konishi does not explicitly teach wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid.

Percin teaches a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid (Percin ¶0033).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Percin to improve the known acoustic transducer of Jones in view of Kuroda in further view of Konishi to achieve the predictable result of improving the compactness of a device.

Regarding claim 19, Jones in view of Kuroda in further view of Konishi in further view of Percin teaches wherein the support structure is integral with the base plate and/or the passive vibrator (Jones figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NORMAN YU/Primary Examiner, Art Unit 2652